BaseiN, J.,
concurs.
I concur in the order affirming the judgment, but do not concur in all of the reasoning of the court by which its conclusion is reached. The rotten condition of the ties taken from the track where the injury occurred just after the accident, and deposited on one side thereof was, in my opinion, admissible evidence. The foundation for the admission of the testimony of Madden was sufficiently laid, and his testimony should not have been stricken out. Other witnesses gave testimony as to the rotten condition of the ties, and that question was fully presented to the jury. Therefore, I conclude that the error was not so *151prejudicial as to j'ustify a reversal of the case on that ground.
Miner, J.